Case 8:18-cv-02869-VMC-CPT Document 117 Filed 08/23/19 Page 1 of 4 PageID 1190



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 v.                                                           Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

        Defendant.
                                                       /

 CHRISTOPHER L. FRANKEL,

        Counter-claimant,
 v.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Counter-defendants.
                                                       /

             Frankel's Motion and Memorandum to Strike Plaintiffs' Expert Witness

        The defendant, Christopher L. Frankel (“Frankel”), through counsel and under Fed. R.

 Civ. P. 26 and this Court’s Case Management and Scheduling Order (Doc 29), moves to strike

 the plaintiffs’ expert witness, Bryce Cook, because the plaintiffs failed to make the disclosures

 required to offer expert testimony. In support of his motion to strike, Frankel states:

        1.       In its Case Management and Scheduling Order, the Court ordered the plaintiffs to

 disclose their experts by May 31, 2019. (Doc 29).


                                                  1
Case 8:18-cv-02869-VMC-CPT Document 117 Filed 08/23/19 Page 2 of 4 PageID 1191



         2.     At the plaintiffs’ request, the Court extended the plaintiffs’ expert disclosure

 deadline to June 25, 2019. (Doc 65).

         3.     The Court ordered the plaintiffs make their expert disclosure on June 25 by

 submission of a written expert report which “shall fully comply with Fed. R. Civ. P. 26(a)(2) and

 26(e).” The Court ordered further that: “Expert testimony on direct examination at trial will be

 limited to the opinions, bases, reasons, data, and other information disclosed in the written expert

 report disclosed pursuant to this Order. Failure to disclose such information may result in the

 exclusion of all or part of the testimony of the expert witness.” (Doc 29).

         4.     On June 25, 2019, the plaintiffs submitted the attached Plaintiffs’ Disclosure of

 Expert Testimony which disclosed nothing. The non-disclosure stated: “Plaintiffs may call

 Bryce Cook, managing director of Ankura, 201 E. Washington St., Suite 1700, Phoenix, AZ

 85004, to present evidence under Federal Rule of Evidence 702, 703, or 705 regarding the value

 of the confidential information misappropriated and misused by Defendant [Frankel] ….

 Plaintiffs reserve their rights to supplement this Disclosure once Defendant produces the relevant

 communications that their expert needs to review in order to render his opinion and prepare the

 written report.”

         5.     Discovery closed on August 16, 2019, and the plaintiffs never submitted a report

 from Mr. Cook or otherwise supplemented their purported expert disclosure regarding Mr.

 Cook.

         WHEREFORE, Frankel requests entry of an order striking Mr. Cook as an expert witness

 and precluding the plaintiffs from offering any expert testimony from Mr. Cook.




                                                  2
Case 8:18-cv-02869-VMC-CPT Document 117 Filed 08/23/19 Page 3 of 4 PageID 1192



                                     Memorandum of Law

          The Court required the plaintiffs to provide an expert report and to make expert

 disclosures which complied with Fed. R. Civ. P. 26(a)(2) and 26(e) if they wished to offer expert

 testimony. Rule 26(a)(2) required the plaintiffs to submit a written report containing a complete

 statement of the expert’s opinions and the basis and reasons for them; the facts or data

 considered by the expert; any exhibits summarizing or supporting the opinions; the expert’s

 qualifications and publications; the expert’s testimonial experience; and the expert’s

 compensation. Rule 26(e) required the plaintiffs to supplement their expert disclosure, if

 incorrect or incomplete.

        The plaintiffs never made an initial or supplemental expert disclosure which even

 purported to comply with the Court’s Case Management and Scheduling Order and Rule 26(a)(2)

 and 26(e). Accordingly, the plaintiff’s purported expert disclosure should be stricken, and the

 plaintiffs should be precluded from offering expert testimony from Mr. Cook.


                                                    /s/ David C. Banker
                                                    David C. Banker (Fla. Bar No. 352977)
                                                    J. Carter Andersen (Fla. Bar No. 0143626)
                                                    Harold D. Holder (Fla. Bar No. 118733)
                                                    BUSH ROSS, PA
                                                    1801 N. Highland Avenue
                                                    Tampa, Florida 33602
                                                    Phone: 813-224-9255
                                                    Fax: 813-223-9620
                                                    Primary: dbanker@bushross.com;
                                                              candersen@bushross.com;
                                                              hholder@bushross.com
                                                    Secondary: aflowers@bushross.com
                                                                 ksalter@bushross.com
                                                    Attorneys for Defendant




                                                3
Case 8:18-cv-02869-VMC-CPT Document 117 Filed 08/23/19 Page 4 of 4 PageID 1193



                                 CERTIFICATE OF SERVICE

         I certify that on August 23, 2019, all counsel of record who consented to electronic
 service are being served with a copy of this document via the Court’s CM/ECF system. I further
 certify that I mailed the foregoing document and the notice of electronic filing by first-class mail
 to any non-CM/EFC participants:

         V. Stephen Cohen, Esq.                            Charles J. Harder, Esq.
         Shane B. Vogt, Esq.                               Jordan Susman, Esq.
         Kenneth G. Turkel, Esq.                           HARDER LLP
         BAJO | CUVA | COHEN | TURKEL                      132 South Rodeo Drive, Suite 301
         100 North Tampa Street, Suite 1900                Beverly Hills, CA 90212-2406
         Tampa, FL 33602                                   charder@harderllp.com
         kturkel@bajocuva.com                              jsusman@harderllp.com
         svogt@bajocuva.com                                Attorneys for Plaintiffs
         scohen@bajocuva.com



                                         By: David C. Banker




                                                  4
